

EXHIBIT 10.2


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT by and between Athersys, Inc., a Delaware corporation
with its principal place of business located at 201 Carnegie Avenue, Cleveland,
Ohio 44115 (the “Company”) and Ivor Macleod (“Executive”), is dated as of the
31st day of January, 2020 (the “Agreement”).
The Company wishes to employ Executive on the terms and conditions, and for the
consideration, hereinafter set forth, and Executive desires to be employed by
the Company on such terms and conditions and for such consideration.
In consideration of the promises provided for in this Agreement, the Company and
Executive agree as follows:
1.Employment Period. This Agreement shall become effective as of January 31,
2020 (the “Effective Date”). Except as otherwise provided in Section 3 of this
Agreement, the Company hereby agrees to employ Executive, and Executive hereby
agrees to be employed by the Company, on an at-will basis on the terms and
conditions set-forth herein for the period commencing on the Effective Date and
ending on the first anniversary thereof or, if earlier, Executive’s Date of
Termination (as defined in Section 3(f)) (the “Employment Period”). On the first
anniversary of the Effective Date and on each anniversary of the Effective Date
thereafter, unless Executive’s Date of Termination has occurred or the Company
shall have given Executive thirty (30) days prior written notice that the
Employment Period will not be extended, the Employment Period shall be extended
until the earlier of one year after such anniversary or the Executive’s Date of
Termination.
2.    Terms of Employment.
(a)    Position and Duties.
(i)    During the Employment Period, Executive shall (A) serve as Chief
Financial Officer of the Company with such duties and responsibilities as are
commensurate with such position, (B) report to the Chairman & Chief Executive
Officer of the Company, and (C) perform his services primarily at the Company’s
principal executive offices in Cleveland, Ohio (subject to reasonable travel
requirements commensurate with Executive’s position).
(i)    During the Employment Period and excluding any periods of vacation and
sick leave to which Executive is entitled, Executive agrees to devote his full
business time and attention to the business and affairs of the Company. During
the Employment Period, it will not be a violation of this Agreement for
Executive to (A) serve on civic or charitable boards or committees, (B) deliver
lectures, fulfill speaking engagements or teach at educational institutions and
(C) manage personal investments, so long as such activities described in clauses
(A), (B) and (C) do not significantly interfere with the performance of
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement.





--------------------------------------------------------------------------------



EXHIBIT 10.2


(b)    Compensation.
(i)    Base Salary. During the Employment Period, Executive shall receive an
annual base salary (“Annual Base Salary”) of $410,000 payable in accordance with
the normal payroll practices of the Company as may be in effect from time to
time, which Annual Base Salary shall be reviewed for merit increases from time
to time at the discretion of the Board of Directors of the Company (the “Board”)
or the Compensation Committee of the Board (the “Compensation Committee”).
(i)    Annual Incentive. During the Employment Period, beginning in 2020,
Executive shall be eligible to participate in the Company’s annual cash
incentive compensation program on terms and conditions substantially similar to
those that apply to other executive officers of the Company. Pursuant to such
participation, Executive shall be eligible to earn an annual cash incentive
payment (the “Annual Incentive Payment”) for each applicable calendar year, with
a target Annual Incentive Payment opportunity equal to 40% of Annual Base
Salary, based on the achievement of specified Company and individual performance
goals (as determined annually by the Board or the Compensation Committee);
provided, that, with respect to each such Annual Incentive Payment opportunity,
the payout with respect to 80% of the target opportunity shall be determined
based on the achievement of Company performance goals, and the payout with
respect to 20% of the target opportunity shall be determined based on the
achievement of individual performance goals. Any Annual Incentive Payment
opportunity will be subject to the terms and conditions of the Company’s annual
cash incentive compensation program applicable thereto, including with respect
to the timing of payment; provided, however, that an Annual Incentive Payment,
to the extent earned, will be paid no later than March 15 of the calendar year
following the calendar year for which such Annual Incentive Payment was earned.
Notwithstanding the foregoing, each Annual Incentive Payment opportunity granted
to Executive shall be subject to the specific approval of the Board and/or the
Compensation Committee. There is no guaranteed Annual Incentive Payment under
this Agreement, and for each applicable year, Executive’s Annual Incentive
Payment could be as low as zero or as high as the maximum Annual Incentive
Payment opportunity established for such year.
(ii)    Initial Inducement Award. Effective as of the Effective Date, as an
inducement to Executive’s acceptance of employment with the Company, and subject
to approval by the Compensation Committee and the Board, Executive shall be
granted an initial equity-based award comprised of a stock option to purchase
600,000 shares of the Company’s common stock (at a per share exercise price
equal to the closing price of one share of the Company’s common stock on the
grant date of the award or, if there are no sales on such date, on the next
preceding trading day on which a sale of the common stock occurred) (such award,
the “Stock Option Award”). The Stock Option Award shall generally have a term of
ten years and vest, subject to continued employment with the Company, over a
four-year period with the Stock Option Award becoming exercisable as to 150,000
shares on the first anniversary of the grant date, and the remainder of the
Stock Option Award becoming exercisable quarterly in substantially equal
installments over the remaining three years. The Stock Option Award will be
subject to the terms and conditions of the applicable award agreement (which
shall otherwise be


    

--------------------------------------------------------------------------------



EXHIBIT 10.2


substantially similar to the terms and conditions established under the
Athersys, Inc. 2019 Equity and Incentive Compensation Plan).
(iii)    Annual Equity Grant. During the Employment Period, beginning in 2021,
Executive shall be eligible to participate in the Company’s annual stock-based
award program on terms and conditions substantially similar to those that apply
to other executive officers of the Company. The terms of such awards shall be
determined annually at the discretion of the Board and/or the Compensation
Committee and shall be subject to approval by the Board and/or the Compensation
Committee. Such awards shall be granted in accordance with the Company’s
policies, the applicable award agreements and the applicable equity compensation
plans under which such awards are granted.
(iv)    Relocation Expenses. During the Employment Period, the Company shall
reimburse Executive for all relocation-related expenses incurred by Executive in
connection with Executive's relocation of himself and his family to the
Cleveland, Ohio area; provided, however, that such relocation has occurred by no
later than September 30, 2020; provided further, that the aggregate amount of
such reimbursement shall not exceed $50,000. Executive shall provide the Company
with appropriate documentation relating to any such expense incurred by
Executive within thirty (30) days after incurring such expense, and the Company
will provide such reimbursement within thirty (30) days after Executive submits
such documentation.
(v)    Temporary Commuting Expenses. During the Employment Period, the Company
shall reimburse Executive for reasonable expenses relating to Executive’s
commute to the Cleveland, Ohio area (including airfare, hotel and/or housing in
the Cleveland, Ohio area and local transportation) that are incurred during the
period beginning on the Effective Date and ending on July 31, 2020, up to an
aggregate maximum amount of $50,000 for such period. Executive shall provide the
Company with appropriate documentation relating to any such expense within
thirty (30) days after incurring such expense, and the Company will provide such
reimbursement within thirty (30) days after Executive submits such
documentation.
(vi)    Employee Benefits. During the Employment Period, Executive shall be
eligible to participate in the employee benefit plans, programs, and policies,
as may be in effect from time to time, for executive officers of the Company
generally.
(vii)    Life Insurance. During the Employment Period, the Company shall provide
Executive with life insurance benefits, in accordance with Company policy and
practice, in the amount of $1,000,000.
(viii)    Vacation. During the Employment Period, Executive shall be entitled to
twenty (20) days of paid vacation during each calendar year in accordance with
the Company’s paid time off policy as in effect from time to time. Executive
shall also be entitled to all paid holidays and personal days provided by the
Company to its executive officers generally.
(ix)    Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable and customary expenses incurred
by Executive


    

--------------------------------------------------------------------------------



EXHIBIT 10.2


in accordance with the performance of Executive’s duties under this Agreement
and in accordance with the Company’s business expense reimbursement policy.
3.    Termination of Employment.
(a)    Death or Disability. Executive’s employment shall terminate automatically
if Executive dies during the Employment Period. If the Company determines in
good faith that the Disability (as defined herein) of Executive has occurred
during the Employment Period (pursuant to the definition of “Disability” set
forth below), it may give to Executive written notice in accordance with Section
14(b) of its intention to terminate Executive’s employment. In such event,
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by Executive (the “Disability Effective Date”),
provided that, within the thirty (30) days after such receipt, Executive shall
not have returned to full-time performance of Executive’s duties. “Disability”
means, in the written opinion of a qualified physician selected by the Company
and agreed to by Executive (or if no agreement is reached within thirty (30)
days of the commencement of discussions between the Company and Executive, then
of a qualified physician agreed upon by the physician selected by the Company
and a physician selected by Executive), Executive becomes unable to perform his
duties under this Agreement due to physical or mental illness.
(b)    By the Company. The Company may terminate Executive’s employment during
the Employment Period for any, or no reason, with or without Cause. For purposes
of this Agreement, “Cause” will be deemed to exist upon:
(i)    the commission by Executive of an act of fraud, embezzlement, theft or
other criminal act constituting a felony;
(ii)    Executive’s willful or wanton disregard of the rules or policies of the
Company or its affiliates that results in a material loss, damage or injury to
the Company or its affiliates;
(iii)    the repeated failure of Executive to perform duties consistent with
Executive’s position or to follow or comply with the reasonable directives of
the Board or the Chairman & Chief Executive Officer of the Company after having
been given notice thereof (e.g., the insubordination of Executive); or
(iv)    Executive’s breach of any provision contained in Section 8 of this
Agreement.
Notwithstanding the foregoing, Executive will not be deemed to have been
terminated for Cause without (A) reasonable written notice to Executive
specifying in detail the specific reasons for the Company’s intention to
terminate for Cause, (B) an opportunity for Executive, together with his
counsel, to be heard before the Board, and (C) delivery to Executive of a Notice
of Termination, as defined in paragraph ‎(d) of this Section ‎3, approved by the
affirmative vote of not less than a majority of the entire membership of the
Board finding that in the good faith


    

--------------------------------------------------------------------------------



EXHIBIT 10.2


opinion of the Board, Executive was guilty of conduct set forth in clause ‎(i),
(ii), (iii) or ‎(iv) above.
(c)    By Executive. Executive’s employment may be terminated during the
Employment Period by Executive for Good Reason or by Executive without Good
Reason. For purposes of this Agreement, “Good Reason” shall mean, in the absence
of the prior written consent of Executive:  
(i)    a material diminution in Executive’s position, duties, responsibilities,
authority, or reporting relationship (except during periods when Executive is
unable to perform all or substantially all of Executive’s duties and/or
responsibilities as a result of Executive’s illness (either physical or mental)
or other incapacity);
(ii)    a material reduction in either Executive’s Annual Base Salary or level
of participation in any bonus or incentive plan for which he is eligible under
Section ‎2(b)(ii);
(iii)    an elimination or reduction by the Company of Executive’s participation
in any benefit plan generally available to executive employees of the Company,
unless the Company continues to offer Executive benefits substantially similar
to those made available by such plan; provided, however, that a change to a plan
in which executive employees of the Company generally participate, including
termination of any such plan, if such change or termination applies to other
executive employees of the Company generally or is required by law or a
technical change, will not be deemed to be Good Reason;
(iv)    failure of any successor (whether direct or indirect, by purchase of
stock or assets, merger, consolidation or otherwise) to the Company to assume
the Company’s obligations under this Agreement or failure by the Company to
remain liable to Executive under this Agreement after an assignment by the
Company of this Agreement, in each case as contemplated by Section ‎9;
(v)    any purported termination by the Company of Executive’s employment which
is not effected pursuant to a Notice of Termination satisfying the requirements
of paragraph ‎(d) of this Section ‎3 (and for purposes of this Agreement no such
purported termination will be effective);
(vi)    a change in the location of the Company’s principal executive offices to
a location that is greater than fifty (50) miles from such location as of the
Effective Date; or
(vii)    a material breach of this Agreement by the Company;
provided, however, that the circumstances described in clauses (i)–(vii) above
shall not constitute Good Reason unless (A) Executive gives the Company notice
of the existence of an event described in clause (i), (ii), (iii), (iv), (v),
(vi), or (vii) above, as applicable, within ninety (90) days following the
occurrence thereof, (B) the Company does not remedy such event described


    

--------------------------------------------------------------------------------



EXHIBIT 10.2


in clause (i), (ii), (iii), (iv), (v), (vi), or (vii), as applicable, within
thirty (30) days after receiving the notice described in the preceding clause
(A), and (C) Executive terminates employment within 180 days after the end of
the cure period specified in clause (B) above. Executive’s continued employment
will not constitute consent to, or a waiver of rights with respect to, any
circumstance constituting Good Reason; provided, however, that Executive will be
deemed to have waived his rights pursuant to circumstances constituting Good
Reason if he has not provided to the Company the notice described in clause (A)
above within ninety (90) days following such circumstances. Executive’s right to
terminate employment pursuant to this Section 3‎(c) will not be affected by
Executive’s incapacity due to physical or mental illness.
(d)    Notice of Termination. Any termination of Executive’s employment by the
Company for Cause, or by Executive for Good Reason, shall be communicated by
Notice of Termination to the other party hereto given in accordance with Section
14(b) of this Agreement. “Notice of Termination” means a written notice that (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, and (iii) if the Date of
Termination (as defined in Section 3(f)) is other than the date of receipt of
such notice, specifies the Date of Termination (which Date of Termination shall
be not more than thirty (30) days after the giving of such notice). The failure
by Executive or the Company to set forth in the Notice of Termination any fact
or circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of Executive or the Company, respectively, hereunder or preclude
Executive or the Company, respectively, from asserting such fact or circumstance
in enforcing Executive’s or the Company’s respective rights hereunder.
(e)    Resignation. Upon any termination of Executive’s employment with the
Company, Executive shall be deemed to resign from any position as an officer,
director, or fiduciary of any Company-related entity.
(f)    Date of Termination; Expiration of Employment Period. “Date of
Termination” means (i) if Executive’s employment is terminated by the Company
for Cause, or by Executive for Good Reason, the date of receipt of the Notice of
Termination or such later date specified in the Notice of Termination, as the
case may be, (ii) if Executive’s employment is terminated by the Company other
than for Cause or Disability, the date on which the Company notifies Executive
of such termination, (iii) if Executive resigns without Good Reason, the date on
which Executive notifies the Company of such termination, and (iv) if
Executive’s employment is terminated by reason of death or Disability, the date
of Executive’s death or the Disability Effective Date, as the case may be.
Notwithstanding the foregoing, in no event shall the Date of Termination occur
until Executive experiences a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the date on which such separation from service takes place shall be the “Date of
Termination.” Upon the expiration of the Employment Period and in the event
Executive continues employment with the Company, Executive’s employment will be
at-will and the terms of this Agreement (other than Section 8) will have no
further effect.


    

--------------------------------------------------------------------------------



EXHIBIT 10.2


4.    Obligations of the Company upon Termination.
(a)    By Executive for Good Reason or by the Company other than for Cause,
Death or Disability. If, during the Employment Period, the Company terminates
Executive’s employment other than for Cause, death or Disability or Executive
terminates his employment for Good Reason:
(i)    The Company shall pay to Executive, in a lump sum in cash within thirty
(30) days after the Date of Termination (or earlier, if required by applicable
law), the aggregate of the following amounts: the sum of (A) Executive’s Annual
Base Salary earned through the Date of Termination to the extent not theretofore
paid, (B) Executive’s business expenses that are reimbursable pursuant to
Section 2(b)(x) of this Agreement but have not been reimbursed by the Company as
of the Date of Termination; (C) Executive’s Annual Incentive Payment for the
fiscal year immediately preceding the fiscal year in which the Date of
Termination occurs, if such bonus has been determined but not paid as of the
Date of Termination; and (D) any accrued vacation pay to the extent not
theretofore paid (the sum of the amounts described in subclauses (A), (B), (C)
and (D), the “Accrued Obligations”);
(ii)    Subject to Section 11(b), the Company shall continue to pay Executive
Executive’s Annual Base Salary at the time of such termination for a period of
six (6) months following such termination in accordance with the Company’s
normal payroll practices; provided, however, that Executive executes and does
not revoke the Release (as defined in Section 4(d)) as described in Section
4(d). Any payments pursuant to this Section 4(a)(ii) that would have been made
during the 60-day period following the Date of Termination (as described in
Section 4(d)) but that are not made because the Release has not yet been signed
and become effective will be made in a lump sum on the first payroll date
following the date the revocation period has expired without the signed Release
being revoked. In the event that the period beginning on Executive’s Date of
Termination and ending on the first payroll date following the 60th day after
Executive’s Date of Termination begins in one taxable year of Executive, and
ends in a second taxable year of Executive, then, to the extent necessary to
comply with Section 409A of the Code, the payments that would have otherwise
been made in the first taxable year shall not be made until the second taxable
year.
(iii)    The Company will permit Executive, at Executive’s option and expense,
to continue to participate for a period of six (6) months following the Date of
Termination in all medical, life and other employee “welfare” benefit plans and
programs in which Executive was entitled to participate immediately prior to the
Date of Termination, provided that Executive’s continued participation is
possible under the general terms and provisions of such plans and programs. Any
such continued participation in a group health plan shall count toward such
group health plan’s obligation to provide Executive with continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA);
and


    

--------------------------------------------------------------------------------



EXHIBIT 10.2


(iv)    To the extent not theretofore paid or provided, the Company shall timely
pay or provide to Executive any Other Benefits (as defined in Section 5) in
accordance with the terms of the underlying plans or agreements.
It is expressly understood that the Company’s obligations under this Section
4(a) shall cease in the event Executive breaches any of the agreements in
Section 8 hereof. Each payment under this subparagraph 4(a) shall be considered
a separate payment and not one of a series of payments for purposes of Section
409A of the Code. Other than as set forth in this Section 4(a), in the event of
a termination of Executive’s employment by the Company without Cause (other than
due to death or Disability) or by Executive for Good Reason, the Company shall
have no further obligation to Executive under this Agreement.
(b)    Disability. During any period that Executive fails to perform his duties
under this Agreement as a result of incapacity due to physical or mental
illness, Executive will continue to receive his full Annual Base Salary at the
rate then in effect for such period (offset by any payments to Executive
received pursuant to disability benefit plans maintained by the Company) and all
other compensation and benefits under this Agreement (including pro-rata payment
for vacation days not taken) until his employment is terminated due to
Executive’s Disability pursuant to Section 3(a). In addition, following the Date
of Termination due to Executive’s Disability, the Company shall continue to pay
Executive Executive’s Annual Base Salary at the time of such termination for a
period of twelve (12) months following such termination in accordance with the
Company’s normal payroll practices; provided, however, that Executive (or
Executive’s guardian or legal representative) executes and does not revoke the
Release (as defined in Section 4(d)) as described in Section 4(d). Any payments
pursuant to this Section 4(b) that would have been made during the 60-day period
following the Date of Termination (as described in Section 4(d)) but that are
not made because the Release has not yet been signed and become effective will
be made in a lump sum on the first payroll date following the date the
revocation period has expired without the signed Release being revoked. In the
event that the period beginning on Executive’s Date of Termination ending on the
first payroll date following the 60th day after Executive’s Date of Termination
begins in one taxable year of Executive, and ends in a second taxable year of
Executive, then, to the extent necessary to comply with Section 409A of the
Code, the payments that would have otherwise been made in the first taxable year
shall not be made until the second taxable year. Each payment under this Section
4(b) shall be considered a separate payment and not one of a series of payments
for purposes of Section 409A of the Code.
(c)    Cause; Death; Other than for Good Reason. If Executive’s employment is
terminated by the Company for Cause during the Employment Period, the Company
shall provide Executive with Executive’s Annual Base Salary earned through the
Date of Termination, and the timely payment or delivery of the Other Benefits in
accordance with the terms of the underlying plans or agreements, and shall have
no further obligations under this Agreement. If Executive voluntarily terminates
employment other than for Good Reason during the Employment Period, the Company
shall provide to Executive the Accrued Obligations and the timely payment or
delivery of the Other Benefits in accordance with the terms of the underlying
plans or agreements, and shall have no further obligations under this Agreement.
If Executive’s


    

--------------------------------------------------------------------------------



EXHIBIT 10.2


employment is terminated by reason of Executive’s death during the Employment
Period, the Company shall provide Executive’s estate or beneficiaries with the
Accrued Obligations and the timely payment or delivery of the Other Benefits in
accordance with the terms of the underlying plans or agreements, and shall have
no further obligations under this Agreement. The Accrued Obligations shall be
paid to Executive or, in the event of death, Executive’s estate or
beneficiaries, in a lump sum in cash within thirty (30) days of the applicable
Date of Termination.
(d)    Release. Notwithstanding anything herein to the contrary, the Company
shall not be obligated to make any payment under Section 4(a)(ii), 4(a)(iii), or
4(b) of this Agreement unless (i) prior to the 60th day following the Date of
Termination, Executive executes a release of claims against the Company and its
affiliates in a form provided by the Company (the “Release”), and (ii) any
applicable revocation period has expired during such 60-day period without
Executive revoking such Release.
5.    Non-Exclusivity of Rights. Amounts that Executive is otherwise entitled to
receive under any plan, policy, practice or program of or any other contract or
agreement with the Company at or subsequent to the Date of Termination (“Other
Benefits”) shall be payable in accordance with such plan, policy, practice or
program or contract or agreement, except as explicitly modified by this
Agreement. Notwithstanding the foregoing, Executive shall not be eligible to
participate in any other severance plan, program or policy of the Company.
6.    Set-off; Mitigation. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall be subject to set-off, counterclaim, recoupment, defense, or
other claim, right or action that the Company may have against Executive to the
extent such set-off or other action does not violate Section 409A of the Code.
Executive shall be required to mitigate the amount of any payment or benefit
provided for in Section 4(a)(ii) or 4(a)(iii) by seeking other employment or
otherwise, and, to the extent permitted by Section 409A of the Code, the amount
of any payment or benefit provided for in Section 4(a)(ii) and 4(a)(iii) will be
reduced by any compensation earned or benefits received by Executive as the
result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by Executive to the Company, or otherwise.
7.    Limitations on Payments Under Certain Circumstances. Notwithstanding any
provision of any other plan, program, arrangement or agreement to the contrary,
in the event that it shall be determined that any payment or benefit to be
provided by the Company to Executive pursuant to the terms of this Agreement or
any other payments or benefits received or to be received by Executive (a
“Payment”) in connection with or as a result of any event which is deemed by the
U.S. Internal Revenue Service or any other taxing authority to constitute a
change in the ownership or effective control of the Company, or in the ownership
of a substantial portion of the assets of the Company and subject to the tax
(the “Excise Tax”) imposed by Section 4999 (or any successor section) of the
Code, the Payments, whether under this Agreement or otherwise, shall be reduced
so that the Payment, in the aggregate, is reduced to the greatest amount that
could be paid to Executive without giving rise to any Excise Tax; provided that
in


    

--------------------------------------------------------------------------------



EXHIBIT 10.2


the event that Executive would be placed in a better after-tax position after
receiving all Payments and not having any reduction of Payments as provided
hereunder, Executive shall, notwithstanding the provisions of any other plan,
program, arrangement or agreement to the contrary, receive all Payments and pay
any applicable Excise Tax. All determinations under this Section 7 shall be made
by a nationally recognized accounting firm selected by the Company (the
“Accounting Firm”). Without limiting the generality of the foregoing, any
determination by the Accounting Firm under this Section 7 shall take into
account the value of any reasonable compensation for services to be rendered by
Executive (or for holding oneself out as available to perform services and
refraining from performing services (such as under a covenant not to compete)).
If the Payments are to be reduced pursuant to this Section 7, the Payments shall
be reduced in the following order: (a) Payments which do not constitute
“nonqualified deferred compensation” subject to Section 409A of the Code shall
be reduced first; and (b) all other Payments shall then be reduced, in each case
as follows: (i) cash payments shall be reduced before non-cash payments and (ii)
payments to be made on a later payment date shall be reduced before payments to
be made on an earlier payment date.
8.    Restrictive Covenants.
(a)    Acknowledgements and Agreements. Executive hereby acknowledges and agrees
that in the performance of Executive’s duties to the Company during the
Employment Period, Executive shall be brought into frequent contact with
existing and potential customers of the Company throughout the world. Executive
also agrees that trade secrets and confidential information of the Company, more
fully described in Section 8(i) gained by Executive during Executive’s
association with the Company, have been developed by the Company through
substantial expenditures of time, effort and money and constitute valuable and
unique property of the Company. Executive further understands and agrees that
the foregoing makes it necessary for the protection of the Company’s business
that Executive not compete with the Company during Executive’s employment with
the Company and not compete with the Company for a reasonable period thereafter,
as further provided in the following sections.
(b)    Competitive Activity During Employment. Executive will not compete with
the Company anywhere in the world during Executive’s employment with the
Company, including, without limitation:
(i)    entering into or engaging in any business which competes with the
Company’s Business;
(ii)    soliciting customers, business, patronage or orders for, or selling, any
products or services in competition with, or for any business that competes
with, the Company’s Business;
(iii)    diverting, enticing or otherwise taking away any customers, business,
patronage or orders of the Company or attempting to do so; or


    

--------------------------------------------------------------------------------



EXHIBIT 10.2


(iv)    promoting or assisting, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the Company’s Business.
(c)    Following Termination. For a period of twelve (12) months following
Executive’s termination of employment with the Company, Executive will not:
(i)     enter into or engage in any business which competes with the Company’s
Business within the Restricted Territory (as hereinafter defined);
(ii)    solicit customers, business, patronage or orders for, or sell, any
products or services in competition with, or for any business, wherever located,
that competes with, the Company’s Business within the Restricted Territory;
(iii)     divert, entice or otherwise take away any customers, business,
patronage or orders of the Company within the Restricted Territory, or attempt
to do so; or
(iv)     promote or assist, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the Company’s Business within the Restricted Territory.

For the purposes of Sections 8(a) and (b) above, inclusive, but without
limitation thereof, Executive will be in violation thereof if Executive engages
in any or all of the activities set forth therein directly as an individual on
Executive’s own account, or indirectly as a partner, joint venturer, employee,
agent, salesperson, consultant, officer and/or director of any firm,
association, partnership, corporation or other entity, or as a stockholder of
any corporation in which Executive or Executive’s spouse, child or parent owns,
directly or indirectly, individually or in the aggregate, more than 5% of the
outstanding stock.
(d)    The “Company.” For the purposes of this Section 8, the “Company” shall
include any and all direct and indirect subsidiaries, parents, and affiliated,
or related companies of the Company for which Executive worked or had
responsibility, or to which Executive had access to confidential or trade secret
information, at the time of termination of Executive’s employment and at any
time during the two year period prior to such termination.
(e)    The Company’s “Business.” For the purposes of this Section 8, the
Company’s Business is defined to be the business of researching, developing,
marketing or selling any technology relating to the field of cell therapy or any
other type of technology that is part of the Company’s intellectual property
portfolio or that is substantially similar to that researched, developed,
marketed or sold or contemplated to be researched, developed, marketed or sold
by the Company prior to the Date of Termination, as evidenced by the books and
records of the Company.
(f)    “Restricted Territory.” For the purposes of this Section 8, the
Restricted Territory shall be defined as and limited to any geographic areas in
the United States or any countries outside the United States where the Company
has researched, developed, marketed or


    

--------------------------------------------------------------------------------



EXHIBIT 10.2


sold such technologies, or has plans to expand into, as evidenced by the
business and marketing plans of the Company, prior to the Date of Termination.
(g)    Extension. If it shall be judicially determined that Executive has
violated any of Executive’s obligations under Section 8(b) or 8(c), then the
period applicable to each obligation that Executive shall have been determined
to have violated shall automatically be extended by a period of time equal in
length to the period during which such violation(s) occurred.
(h)    Non-Solicitation. Executive shall not, directly or indirectly, at any
time solicit or induce or attempt to solicit or induce any employee(s), sales
representative(s), agent(s) or consultant(s) of the Company and/or of its
parents, or its other subsidiaries or affiliated or related companies to
terminate their employment, representation or other association with the Company
and/or its parent or its other subsidiary or affiliated or related companies.
(i)    Further Covenants. (i) Executive shall not, directly or indirectly, at
any time during or after Executive’s employment with the Company, disclose,
furnish, disseminate, make available or, except in the course of performing
Executive’s duties of employment, use any trade secrets or confidential business
and technical information of the Company or its customers or vendors, including
without limitation as to when or how Executive may have acquired such
information. Such confidential information shall include, without limitation,
the Company’s unique selling, manufacturing and servicing methods and business
techniques, training, service and business manuals, promotional materials,
training courses and other training and instructional materials, vendor and
product information, customer and prospective customer lists, other customer and
prospective customer information and other business information. Executive
specifically acknowledges that all such confidential information, whether
reduced to writing, maintained on any form of electronic media, or maintained in
Executive’s mind or memory and whether compiled by the Company, and/or
Executive, derives independent economic value from not being readily known to or
ascertainable by proper means by others who can obtain economic value from its
disclosure or use, that reasonable efforts have been made by the Company to
maintain the secrecy of such information, that such information is the sole
property of the Company and that any retention and use of such information by
Executive during Executive’s employment with the Company (except in the course
of performing Executive’s duties and obligations to the Company) or after the
termination of Executive’s employment shall constitute a misappropriation of the
Company’s trade secrets. Upon termination of Executive’s employment with the
Company, for any reason, Executive shall return to the Company, in good
condition, all property of the Company, including without limitation, the
originals and all copies of any materials which contain, reflect, summarize,
describe, analyze or refer or relate to any items of information listed in this
Section 8(i).
(ii)    The U.S. Defend Trade Secrets Act of 2016 (“DTSA”) provides that an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (A) is made in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is


    

--------------------------------------------------------------------------------



EXHIBIT 10.2


made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. In addition, the DTSA provides that an
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal and does
not disclose the trade secret, except pursuant to court order.
(j)    Discoveries and Inventions. Executive does hereby assign to the Company,
its successors, assigns or nominees, all of Executive’s rights to any
discoveries, inventions and improvements, whether patentable or not, made,
conceived or suggested, either solely or jointly with others, by Executive while
in the Company’s employ, whether in the course of Executive’s employment with
the use of the Company’s time, material or facilities or that is in any way
within or related to the existing or contemplated scope of the Company’s
business. Any discovery, invention or improvement relating to any subject matter
with which the Company was concerned during Executive’s employment and made,
conceived or suggested by Executive, either solely or jointly with others,
within one year following termination of Executive’s employment under this
Agreement or any successor agreements shall be irrebuttably presumed to have
been so made, conceived or suggested in the course of such employment with the
use of the Company’s time, materials or facilities. Upon request by the Company
with respect to any such discoveries, inventions or improvements, Executive will
execute and deliver to the Company, at any time during or after Executive’s
employment, all appropriate documents for use in applying for, obtaining and
maintaining such domestic and foreign patents as the Company may desire, and all
proper assignments therefor, when so requested, at the expense of the Company,
but without further or additional consideration.
(k)    Work Made For Hire. Executive acknowledges that, to the extent permitted
by law, all work papers, reports, documentation, drawings, photographs,
negatives, tapes and masters therefore, prototypes and other materials
(hereinafter, “items”), including without limitation, any and all such items
generated and maintained on any form of electronic media, generated by Executive
during Executive’s employment with the Company shall be considered a “work made
for hire” and that ownership of any and all copyrights in any and all such items
shall belong to the Company. The item will recognize the Company as the
copyright owner, will contain all proper copyright notices, e.g., “(creation
date) Athersys, Inc., All Rights Reserved,” and will be in condition to be
registered or otherwise placed in compliance with registration or other
statutory requirements throughout the world.
(l)    Remedies. The parties acknowledge and agree that any breach by Executive
of the terms of this Agreement may cause the Company irreparable harm and injury
for which money damages would be inadequate. Accordingly, the Company, in
addition to any other remedies available at law or equity, shall be entitled, as
a matter of right, to injunctive relief in any court of competent jurisdiction.
The parties agree that such injunctive relief may be granted without the
necessity of proving actual damages. Nothing in this Agreement shall limit the
Company’s remedies under state for federal law or elsewhere.


    

--------------------------------------------------------------------------------



EXHIBIT 10.2


(m)    Reasonableness. Executive acknowledges that Executive’s obligations under
this Section 8 are reasonable in the context of the nature of the Company’s
Business and the competitive injuries likely to be sustained by the Company if
Executive were to violate such obligations. Executive further acknowledges that
this Agreement is made in consideration of, and is adequately supported by, the
agreement of the Company to perform its obligations under this Agreement and by
other consideration, which Executive acknowledges constitutes good, valuable and
sufficient consideration.
(n)    Additional Acknowledgements. Executive acknowledges and agrees that, in
the event that Executive becomes subject to any other contractual arrangements
with the Company regarding competition with the Company, the restrictive
covenants set forth in this Agreement were executed first and shall be deemed
supplemented, and in no event diminished or replaced, by such other contractual
arrangements.
9.    Successors.
(a)    This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of, and be enforceable by, Executive’s legal representatives.
(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.
10.    Indemnification. The Company shall indemnify Executive to the maximum
extent permitted under applicable law for acts taken within the scope of his
employment and his service as an officer or director of the Company or any of
its subsidiaries or affiliates. To the extent that the Company obtains coverage
under a director and officer indemnification policy, Executive will be entitled
to such coverage on a basis that is no less favorable than the coverage provided
to any other officer or director of the Company.
11.    Section 409A of the Code.
(a)    The intent of the parties is that payments and benefits under this
Agreement comply with, or be exempt from, Section 409A of the Code and the
regulations and guidance promulgated thereunder (collectively “Section 409A”)
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.
(b)    Notwithstanding any provision of this Agreement to the contrary, in the
event that Executive is a “specified employee” within the meaning of Section
409A (as determined in accordance with the methodology established by the
Company as in effect on the Date of Termination) (a “Specified Employee”), any
payments or benefits that are considered non-qualified deferred compensation
under Section 409A payable under this Agreement on account of a “separation from
service” during the six-month period immediately following the


    

--------------------------------------------------------------------------------



EXHIBIT 10.2


Date of Termination shall, to the extent necessary to comply with Section 409A,
instead be paid, or provided, as the case may be, on the first business day
after the date that is six months following Executive's “separation from
service” within the meaning of Section 409A. For purposes of Section 409A,
Executive’s right to receive any installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments. In no event may Executive, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement that is considered
nonqualified deferred compensation, subject to Section 409A.
(c)    With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits that are deferred compensation subject to
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year and (iii) such
payments shall be made on or before the last day of Executive’s taxable year
following the taxable year in which the expense occurred.
12.    Compensation Recovery Policy. Notwithstanding anything in this Agreement
to the contrary, Executive acknowledges and agrees that this Agreement and any
compensation described herein are subject to the terms and conditions of the
Company's clawback policy (if any) as may be in effect from time to time,
including specifically to implement Section 10D of the Securities Exchange Act
of 1934, as amended, and any applicable rules or regulations promulgated
thereunder (including applicable rules and regulations of any national
securities exchange on which the shares of the Company’s common stock may be
traded) (the “Compensation Recovery Policy”), and that applicable sections of
this Agreement and any related documents shall be deemed superseded by and
subject to the terms and conditions of the Compensation Recovery Policy from and
after the effective date thereof.
13.    Complete Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein, and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto in respect of the subject matter contained
herein; provided, however, that this Section 13 shall not apply to any
provisions that are (or may be) contained in any other agreement between the
Company and Executive that pertain to non-competition, confidentiality,
non-disclosure, or other restrictive covenants to which Executive is or may be
bound.
14.    Miscellaneous.
(a)    This Agreement shall be governed by and construed in accordance with the
laws of the State of Ohio, without reference to principles of conflict of laws.
Executive agrees that the state and federal courts located in the State of Ohio
shall have jurisdiction in any action, suit or proceeding against Executive
based on or arising out of this Agreement and Executive hereby: (i) submits to
the personal jurisdiction of such courts; (ii) consents to service of process in
connection with any action, suit or proceeding against Executive; and (iii)
waives


    

--------------------------------------------------------------------------------



EXHIBIT 10.2


any other requirement (whether imposed by statute, rule of court or otherwise)
with respect to personal jurisdiction, venue or service of process. The captions
of this Agreement are not part of the provisions hereof and shall have no force
or effect. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.
(b)    All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
If to Executive:
At the most recent address
on file at the Company.

If to the Company:    Athersys, Inc.
3201 Carnegie Avenue
Cleveland, Ohio 44115-2634


or to such other address as either party shall have furnished to the other in
writing in accordance herewith (including via electronic mail). Notice and
communications shall be effective when actually received by the addressee.
(c)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
(d)    The Company, its subsidiaries and affiliates may withhold from any
amounts payable under this Agreement such Federal, state, local or foreign taxes
or social security charges as shall be required to be withheld pursuant to any
applicable law or regulation. None of the Company, its subsidiaries or
affiliates guarantees any tax result with respect to payments or benefits
provided hereunder. Executive is responsible for all taxes owed with respect to
all such payments and benefits.
(e)    Subject to any limits on applicability contained therein, Section 8 of
this Agreement shall survive and continue in full force in accordance with its
terms notwithstanding any termination or expiration of the Employment Period.
(f)    This Agreement may be executed in several counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.
(g)    Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right
Executive or the Company may have hereunder shall not be deemed to be a waiver
of such provision or right or any other provision or right of this
Agreement.    


    

--------------------------------------------------------------------------------



EXHIBIT 10.2


(h)    With respect to any controversy or claim arising out of or relating to or
concerning injunctive relief for Executive’s breach or purported breach of
Section 8 of this Agreement, the Company shall have the right, in addition to
any other remedies it may have, to seek specific performance and injunctive
relief with a court of competent jurisdiction, without the need to post a bond
or other security.
15.    Other Acknowledgements. Nothing in this Agreement prevents Executive from
providing, without prior notice to the Company, information to governmental
authorities regarding possible legal violations or otherwise testifying or
participating in any investigation or proceeding by any governmental authorities
regarding possible legal violations.
[Remainder of page intentionally left blank.]




    

--------------------------------------------------------------------------------



EXHIBIT 10.2




IN WITNESS WHEREOF, Executive and the Company have executed this Agreement on
the date first above written.
EXECUTIVE
/s/ Ivor Macleod
Ivor Macleod
ATHERSYS, INC.
By /s/ Gil Van Bokkelen
Name: Dr. Gil Van Bokkelen
Title: Chairman & Chief Executive Officer




    